                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


SHAW VALE COLEMAN,

                Plaintiff,

v.                                       Case No. 3:19-cv-318-J-39PDB

MARK S. INCH et al.,

               Defendants.
_______________________________


                                 ORDER


     The plaintiff, an inmate without a lawyer, sues twenty-six

defendants for alleged constitutional and state law violations.

Doc. 4.1

     A complaint must provide “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). Each allegation must be “simple, concise, and

direct.” Fed. R. Civ. P. 8(d)(1). A complaint must state claims in

numbered paragraphs, “each limited as far as practicable to a

single set of circumstances.” Fed. R. Civ. P. 10(b). Labels,

conclusions,   and   formulaic   recitations   of   the   elements,   and




     1Theplaintiff identifies twenty-six individuals in his causes
of action but only twenty-three in the list of parties. See Doc.
4 at 2, 11–17.
“naked” assertions are insufficient. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

     A court must hold a pro se plaintiff to a less stringent

standard than a lawyer. Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998). If a more carefully drafted complaint might

state a claim, a court must afford a pro se plaintiff at least one

chance to amend the complaint before the court may dismiss it with

prejudice. Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001).

A court may not rewrite a deficient complaint for a pro se

plaintiff    or    otherwise    serve    as    his   de   facto   counsel.       GJR

Investments, Inc. v. County of Escambia, 132 F.3d 1359, 1369 (11th

Cir. 1998), overruled on other grounds by Iqbal, 556 U.S. 662.

     The amended complaint includes some factual allegations. But

it remains deficient because it fails to allege facts about each

defendant, fails to allege facts to connect each defendant to each

cause of action, asserts causes of action against defendants who

are not listed       as parties in section I,             includes      conclusory

assertions    unsupported       by   factual   allegations,       and    fails   to

specify which factual allegations support which causes of action.

     To proceed, the plaintiff must file an amended complaint. In

amending the complaint, he must consider the following law.

     First,   to    state   a    claim   for    deliberate    indifference       in

violation of the Eighth Amendment, a plaintiff must allege facts

showing a prison official “actually (subjectively) knows [he] is

                                         2
facing a substantial risk of serious harm, yet disregards that

known   risk    by    failing   to    respond        to    it   in   an   (objectively)

reasonable manner.” Rodriguez v. Sec’y for Dep’t of Corr., 508

F.3d 611, 617 (11th Cir. 2007). A prisoner’s vague, generalized,

and unsubstantiated reports of fear do not put prison officials on

notice that he faces a substantial risk of serious harm. Carter v.

Galloway, 352 F.3d 1346, 1349 (11th Cir. 2003). A prisoner claiming

cruel and unusual prison conditions must allege facts showing an

“extreme deprivation violating contemporary standards of decency.”

Thomas v. Bryant, 614 F.3d 1288, 1306-07 (11th Cir. 2010) (internal

quotation marks omitted).

       Second, supervisory liability has been rejected as a theory

of recovery under § l983. A supervisor cannot be held liable under

§ 1983 under respondeat superior or vicarious liability. Danley v.

Allen, 540 F.3d 1298, 1314 (11th Cir. 2008), abrogated on other

grounds as recognized in Randall v. Scott, 610 F.3d 701, 709 (11th

Cir. 2010). For supervisory liability under § 1983, the supervisor

must    personally       participate          in    the    alleged        constitutional

violation      or    there   must    be   a       causal   connection       between   the

supervisor’s actions and the alleged constitutional deprivation.

Id.

       Third, “an inmate has no constitutionally-protected liberty

interest in access to” a prison’s grievance procedure. Bingham v.

Thomas, 654 F.3d 1171, 1177 (11th Cir. 2011). Accordingly, a claim

                                              3
under § 1983 that a prison’s grievance procedures are inadequate

is frivolous. Id.

      Fourth,   threatening    language       and    gestures      are     not

constitutional violations. McFadden v. Lucas, 713 F.2d 143, 146

(5th Cir. 1983). A claim that a prison official was mean to a

prisoner is frivolous.

      Finally, serving time in disciplinary confinement implicates

no   constitutionally   protected   liberty    interest       sufficient   to

support a due process claim unless the confinement imposes “an

atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.” Sandin v. Conner, 515 U.S.

472, 484 (1995).

      If the plaintiff files an amended complaint:

       1.   The amended complaint must state the full name of
            each defendant (to the extent the plaintiff knows
            the full name) in both the case caption and the
            listing of “Parties to This Complaint” in § I.B.

       2.   The individuals identified in the caption must
            match those listed in § I.B.

       3.   The   amended  complaint   must         provide    current
            addresses for each defendant.

       4.   The amended complaint must specify which cause of
            action is against which defendant.

       5.   The amended complaint must name as defendants only
            individuals who are responsible for the alleged
            constitutional or state-law violations.

       6.   The amended complaint must allege facts about each
            defendant that make plausible the claim against

                                    4
            that defendant. A legal conclusion does not
            suffice. An example of a factual allegation is,
            “The light was red.” An example of a legal
            conclusion is, “The defendant was negligent.”

     7.     The amended complaint must allege facts that
            connect each defendant to the alleged injury.

     8.     Under “Relief,” there must be a statement of what
            the plaintiff seeks through this action.2

     9.     The plaintiff must sign and date the amended
            complaint after this statement on the form:

            Under Federal Rule of Civil Procedure 11, by
            signing below, I certify to the best of my
            knowledge, information, and belief this
            complaint: (1) is not being presented for an
            improper purpose, such as to harass, cause
            unnecessary delay, or needlessly increase
            the cost of litigation; (2) is supported by
            existing law or by a nonfrivolous argument
            for extending, modifying, or reversing
            existing law; (3) the factual contentions
            have evidentiary support or, if specifically
            so identified, will likely have evidentiary
            support after a reasonable opportunity for
            further investigation or discovery; and (4)
            the complaint otherwise complies with the
            requirements of Rule 11.

     Before   signing   an   amended   complaint,   the   plaintiff   must

ensure his factual allegations are true and he has not knowingly

made a false factual allegation. He must neither exaggerate nor

distort any fact; instead, he must truthfully allege the facts




     2The Prison Litigation Reform Act provides, “No Federal civil
action may be brought by a prisoner confined in a jail, prison, or
other correctional facility, for mental or emotional injury
suffered while in custody without a prior showing of physical
injury.” 42 U.S.C. § 1997e(e).

                                   5
underlying   his    claims.   Knowingly   making   a   false   material

declaration violates 18 U.S.C. § 1623 and is punishable by a fine,

imprisonment, or both.

     By October 31, 2019, the plaintiff must mail the Court (1)

the second amended complaint and any exhibits; and (2) for each

defendant, a copy of the second amended complaint and any exhibits.

If the plaintiff fails to comply with this order, the Court may

dismiss the case.

     Ordered in Jacksonville, Florida, on September 24, 2019.




Jax-6 8/30
c:
Shaw Vale Coleman




                                   6
